8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 1 of 40 - Page ID # 21738




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

CENTRAL VALLEY AG              )                          CASE NO. 8:17-CV-379
COOPERATIVE and CENTRAL        )
VALLEY AG COOPERATIVE          )
HEALTH CARE PLAN,              )
                               )
      Plaintiffs,              )
v.                             )                  BRIEF IN SUPPORT OF MOTION
                               )                      FOR ATTORNEY FEES
DANIEL K. LEONARD; SUSAN       )
LEONARD; THE BENEFIT GROUP,    )
INC.; ANASAZI MEDICAL PAYMENT )
SOLUTIONS, INC. d/b/a ADVANCED )
MEDICAL PRICING SOLUTIONS;     )
CLAIMS DELEGATE SERVICES, LLC; )
and GMS BENEFITS, INC.,        )
                               )
      Defendants.              )


                                   INTRODUCTION

       Central Valley Ag Cooperative's ("CVA") scorched earth litigation tactics in this case

are so egregious that they require that CVA, and its attorneys, pay The Benefit Group Inc.'s

and Linus G. Humpal's (collectively "The Benefit Group") fees in defending CVA's

frivolous claims. CVA acted in bad faith by making allegations in this lawsuit that CVA knew

or should have known were false or were made with reckless disregard of whether they were

true. Early in the litigation, The Benefit Group's counsel sent four Rule 11 letters to CVA's

counsel explaining why CVA's allegations lacked merit and provided documents disproving

CVA's allegations. Rather than withdraw its false claims, CVA plowed forward throwing

mud against the wall to see what would stick. Nothing did. CVA and its attorneys should
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 2 of 40 - Page ID # 21739




now be required to reimburse The Benefit Group for the unnecessary fees CVA caused The

Benefit Group to incur in defending this action.

                                      BACKGROUND

The Original Complaint

         On October 11, 2017, CVA filed its original verified complaint. Filing No. 1. In its

Complaint, CVA made a number of scandalous and false allegations accusing The Benefit

Group of engaging in an interstate criminal conspiracy to defraud the CVA Plan. CVA

alleged that as a result of these alleged actions, the Plan suffered $3 million in damages. CVA

knew, or should have known, its allegations were false or were made without any good faith

basis.

         CVA knew that The Benefit Group acted only as a third party administrator for the

Plan and not as a fiduciary. The Plan documents CVA signed as plan sponsor expressly

provide: "CLAIMS ADMINSITRATOR [THE BENEFIT GROUP] IS NOT A

FIDUCIARY. A Claims Administrator [The Benefit Group] is not a fiduciary under the

Plan by virtue of paying claims in accordance with the Plan's rules as established by the Plan

Administrator." (Filing No. 264-7) (Filing No. 264-6) (bold in original). Despite knowing

that The Benefit Group was not a fiduciary of the Plan, CVA alleged that The Benefit

Group breached fiduciary duties.

         CVA went "nuclear" in its complaint alleging that Defendants engaged in "indictable"

acts of theft or embezzlement from an employee benefit plan in violation of 18 U.S.C. § 664,

and asserting that Defendants were thieves, fraudsters, and racketeers. (Filing No. 1 ¶¶ 154,

157). CVA had no basis to accuse Defendants of criminal activity.


                                              2
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 3 of 40 - Page ID # 21740




       Plaintiffs alleged "56. Although they had a legal duty to do so, AMPS and CDS, for

themselves and through Humpal and TBG, never disclosed to the Plan or CVA that the

methodologies for health claims established by RBR would assuredly subject Plan

participants to balance billing and collection efforts by health care providers." (Filing No. 1).

This allegation was preposterous considering the RBR Agreement signed by CVA, and the

2016 Plan signed by CVA, expressly refers to "balance billing" or a "balance bill" more than

two dozen times and contemplate a specific program to deal with balance billing. Upon

reviewing the RBR Agreement and the 2016 Plan as part of CVA's Motion for a TRO, this

Court found: "The practice of 'balance billing' by AMPS and Claims Delegate—which is at

the heart of Plaintiffs' [CVA's] causes of action—appears to have been contemplated by the

parties at the time they entered into the RBR Services Agreement." (Filing No. 33 at ECF p.

16). In granting Defendants' Motions for Summary Judgment, this Court cited to testimony

from CVA's own executives in finding "Central Valley was aware that balance billing was a

possibility under RBR. Dickinson Dep. 177:12-19, Filing No. 266-6; Hopwood Dep. 78:20-

79:8, 149:1-3; ECF No. 266-3; see also ECF No. 264-30." (Filing No. 372 at ECF p. 7).

       In an attempt to intimidate The Benefit Group, CVA went so far as to sue The

Benefit Group's President, Mr. Humpal, personally despite the fact that CVA expressly pled

that at all times Mr. Humpal was acting "within the course and scope of such partnership,

agency, or employment" with The Benefit Group. (Filing No. 1 at ECF p. 6, ¶ 25). CVA

never had a good faith basis to sue Mr. Humpal personally, and its vexatious claims against

him did not survive a motion to dismiss.




                                               3
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 4 of 40 - Page ID # 21741




CVA's Motion for a TRO

           CVA also filed a motion for a temporary restraining order ("TRO") with its

complaint. Filing No. 3. CVA's Motion for a TRO was not brought in good faith. At the

TRO hearing, CVA stated "And we submit to this Court that the urgency is about stopping

from that what they believe is underlying criminal behavior or we wouldn't be here under

RICO from continuing to occur." (34:9-12).

           Despite claiming that a TRO should be entered to stop "underlying criminal

behavior," less than two weeks earlier, on September 28, 2017, CVA signed a run-out

services agreement extending The Benefit Group's services through December 31, 2017.

(Filing No. 21-1 at ECF p. 102). Under questioning from the Court during the TRO hearing,

CVA admitted it signed the extension agreement in bad faith. "So in order to keep the

process moving as much as possible, the client went ahead and entered into that

agreement, knowing that we would be shortly filing the lawsuit and also this motion

for temporary restraining order." (9:22-25)(emphasis added). This shows that CVA knew

there was no emergency that required a TRO, but it filed one anyway. CVA knew that The

Benefit Group was not engaged in criminal activity or, as fiduciary of the Plan, CVA

wouldn't have extended its services agreement with The Benefit Group less than two weeks

earlier.

           Documents produced by CVA in discovery show that on May 22, 2017—almost five

months before filing its lawsuit, CVA's senior management team had a discussion regarding

"Potential Recovery - Breach of Contract and/or Fiduciary Duty." (Filing No. 375-9). CVA's

41 page, 163 paragraph verified complaint, and motion for a TRO with brief, was not


                                             4
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 5 of 40 - Page ID # 21742




cobbled together at the last minute. Clearly, CVA had been working on these claims for

some time—as it admits before it signed the extension agreement. For CVA to claim there

was some emergency that required a TRO wasted the parties' and the Court's time and

resources.

       During the October 17, 2017 TRO hearing, CVA identified Mr. Kenedy as its

forensic accounting expert whom it had already retained.

    "The Court: what's the name of the forensic auditor?
     Ms. Barrow: it's from the Lutz accounting firm, Bill Kennedy and Taylor
     Pugh." (12:7-9)

    "And the forensic audit in the expedited forensic audit is necessary for the
     client and the plan to know where the money is, who has been paid the
     money, in what amount, and for what reason." (52:1-4)

    "Until a forensic audit is done, we really are not going to know on what basis
     these people paid themselves and were precisely how they applied the various
     schedules that we see in the documents."

(54:5-8).

       With no evidentiary support, during the TRO hearing CVA's counsel stated that CVA

was concerned that the Defendants were stealing money from the Plan.

       THE COURT: And in your later comments, you seem to at least imply that
       one or more of the defendants may actually be stealing money from the plan.
       Is that your -- is that what you want me to infer?
       MS. BARROW: Yes, your Honor, that is our concern. (54:9-13).

       Although CVA had the contractual right under its administrative services agreement

("ASA") with The Benefit Group to conduct an audit, it never requested an audit before

filing its lawsuit. As this Court noted: "It does not appear that Central Valley exercised its

audit powers under the Plan or the Administrative Services Agreement before this litigation."

(Filing No. 33). Rather than obtain the facts first, CVA filed this lawsuit making outrageous

                                              5
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 6 of 40 - Page ID # 21743




allegations, and then sought facts to support its claims after the fact. CVA's "shoot first ask

questions later" approach greatly and needlessly increased The Benefit Group's defense costs

as it was forced to knock down one specious allegation after another.

The Court Denies CVA's Motion for a TRO

       On October 26, 2017, this Court denied CVA's motion for a TRO. Filing No. 33.

The First Rule 11 Letter

       On October 27, 2017, The Benefit Group's counsel sent a Rule 11 letter to CVA's

counsel outlining the many factual inaccuracies in CVA's complaint. (Filing No. 46-2). The

Benefit Group put CVA on notice that it would seek sanctions if The Benefit Group

pursued its frivolous claims. In response, CVA filed an Amended Complaint.

The First Amended Complaint

       On October 31, 2017, CVA filed an Amended Complaint. Filing No. 34. Perhaps

unhappy with having lost its TRO and having received a Rule 11 letter, despite it having

nothing to do with the merits of its claim, CVA took a pot shot at opposing counsel in the

First Amended Complaint: "Thalken and Fraser Stryker P.C. LLO is representing TBG in

violation of the Model Rule of Professional Conduct 1.9(a) because, at the time it entered an

appearance on behalf of TBG, it was still representing the Flex Benefit Plan (i.e., the CVA

Plan) and the interests of CVA and TBG are materially adverse and CVA and the Plan have

not consented to such representation." Filing No. 34 at ECF p.32. In fact, as CVA knew, the

Flex Plan signed a conflict waiver contained in the engagement letter.




                                              6
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 7 of 40 - Page ID # 21744




Second Rule 11 Letter

       On November 8, 2017, The Benefit Group sent a Second Rule 11 letter again

pointing out why CVA's Amended Complaint was frivolous and putting CVA on notice that

The Benefit Group would seek its attorney fees. (Filing No. 46-3).

       CVA's counsel responded in a letter dated November 15, 2017. CVA's letter is an

example of CVA's attitude in this litigation. CVA's counsel stated:

       I am responding to your November 9 correspondence, because you have told
       my partner, Ms. Barrow, that she somehow is violating super-secret 'Omaha
       rules' of practice and doesn't understand the way things are done here. I have
       been practicing in this city longer than you have, I dare say, and I am very
       comfortable with every word in every pleading we have filed, and the manner
       in which we have conducted ourselves.

(Filing No. 142-10). CVA's counsel added that The Benefit Group's counsel had only a

"rudimentary understanding of ERISA." Filing No. 142-10 at ECF p. 2.

Second Amended Complaint

       A month after its original filing, without first obtaining leave of Court, on

November 15, 2017, CVA filed a Second Amended Verified Complaint doubling the

damages it was seeking from $3 million to $6 million (actually $18 million considering CVA

sought treble damages under RICO). (Filing No. 35). The Benefit Group incurred significant

attorney fees in preparing a motion to dismiss the Second Amended Complaint which was

filed on December 28, 2017 (Filing No. 36) with a 38 page brief pointing out the flaws in

CVA's claims. (Filing No. 37). After receiving the Defendants' respective briefs, and

recognizing the flaws in its pleading, on January 4, 2018, CVA filed a motion for leave to file

a Third Amended Complaint—CVA's fourth complaint in less than three months. (Filing

No. 43).

                                              7
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 8 of 40 - Page ID # 21745




Third Rule 11 Letter

       In an attempt to head-off CVA making additional false allegations, on January 3,

2017, The Benefit Group sent a letter to CVA's counsel expressing concern that:

       In reviewing Plaintiffs' proposed Third Amended Complaint, we are troubled
       by the fact that in an apparent attempt to avoid dismissal, CVA is now either
       making up information, or is knowingly attempting to mislead the court.
       Because your client may not have told you the whole story, I am providing
       you additional information you may not have had, in hopes that you will not
       violate Rule 11 by signing a pleading containing false and misleading
       statements. While there are other falsehoods in the proposed Third Amended
       Complaint, below are some of the more glaring examples.

(Filing No. 47-1).

       The Rule 11 letter explained why neither The Benefit Group nor Humpal were

fiduciaries to the Plan. Recognizing that the Plan documents state that The Benefit Group

was not a fiduciary, in an attempt to avoid dismissal, in paragraph 40 CVA proposed to

allege "At no time during 2014, 2015, 2016, and through mid-October of 2017 neither TBG

nor Humpal contacted CVA or the Plan for direction as the payment of a claim or vendor

invoice." CVA knew or should have known that this allegation was completely false. The

Rule 11 letter detailed how The Benefit Group submitted weekly funding requests to CVA

who approved every payment made by the plan—something CVA already knew. (Filing No.

47-1). As demonstrated on summary judgment by the weekly e-mails from CVA approving

weekly funding requests with statements like "approved for payment," and testimony from

CVA's representatives that they approved every penny spent by the Plan, CVA knew that

The Benefit Group sought direction from CVA on every claim and that CVA approved

every payment made by the Plan. The Rule 11 letter stated: "But it is beyond the pale for

CVA to now feign ignorance and claim it [CVA] had no idea about the amounts paid on

                                             8
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 9 of 40 - Page ID # 21746




claims or the fees paid to AMPS/CDS when those claims and fees were clearly itemized in

the funding requests which CVA approved." (Filing No. 47-1).

       In a letter dated January 4, 2018, CVA responded stating: "You seem to ignore that

the Original and Second Amended Complaint were both verified by the client and cited to

specific documents created by Defendants and in this counsels' possession." (Filing No. 46-

6). That CVA verified under oath that these false statements were true, makes CVA's actions

worse, not better.

Fourth Rule 11 Letter

       In a letter dated February 13, 2018, The Benefit Group's counsel requested that CVA

provide the good faith basis for some of the new allegations that in the proposed amended

Complaint. For example, CVA proposed to allege: "The scheme perpetrated upon CVA, the

Plan and the participants caused all non-hospital provided medications, i.e., those filled by

participants at pharmacies, to pay $3.00 per prescription filled to Defendants as a kickback.

This revenue was never disclosed to CVA, the Plan or the participants and constituted Plan

assets that should have been deposited into the Plan account." (Filing No. 43-2 at ECF p.

24). Attempting to head off going down yet another rabbit hole, The Benefit Group

unequivocally stated that "This allegation is false. If you have information proving its truth,

or the allegation is directed at one of the other defendants, I would like to know and see the

evidence." (Filing No. 47-1).

       CVA also claimed that payments to Catamaran were not authorized because

Catamaran was not licensed to do business in the state. CVA knew that Catamaran was the




                                              9
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 10 of 40 - Page ID # 21747




Plan's Pharmacy Benefit Manager. CVA knew that Catamaran merged with OptumRx. As

The Benefit Group pointed out:

       This should not be a mystery to CVA considering that every CVA Plan
       member was issued a prescription drug benefit card with OptumRx or
       Catamaran's name on it so that members could fill their prescriptions. For
       CVA to suggest that payments made to Catamaran were for 'third party non-
       medical providers' or were unauthorized because Catamaran was not
       registered with the Secretary of State ignores the reality that OptumRx merged
       with Catamaran and that these expenses were to purchase prescription drugs,
       not for vendor fees.

(Filing No. 47-1).

       CVA also alleged, without any evidentiary support, that The Benefit Group and

Mr. Humpal were skimming interest off of accounts. The Benefit Group explained that this

was impossible considering the funds in question were held in a non-interest bearing

account. The Benefit Group provided CVA evidence that the account was non-interest

bearing.

       Once again, CVA's allegations are simply made up. I am enclosing a letter
       from American National Bank where The Benefit Group maintains its
       accounts. The letter confirms that the account in which money related to the
       CVA Plan was deposited, was and always has been, a non-interest bearing
       account. Now that you are armed with this information, CVA has absolutely
       no good faith basis to allege that the Defendants were comingling funds for
       the purposes of skimming interest off of a non-interest bearing account.

(Filing No. 47-1)

       On February 13, 2018, CVA's counsel responded. Rather than be up front regarding

the basis of its claims, CVA's counsel stated that CVA wasn't going to voluntarily provide

any information to The Benefit Group and that The Benefit Group would have to use the

discovery process to learn the basis for CVA's claims. CVA stated:



                                             10
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 11 of 40 - Page ID # 21748




       I imagine your investigation into the $3.00 prescription kickback issue has
       consisted of asking your client about it. Though we are not obligated at this
       early stage to provide more detail than we have already provided on this, I will
       let you know that we have one or more witnesses prepared to testify that
       Mr. Humpal has personally boasted of this fact. The accounting records seem
       to support this as well, though they are quite a (deliberate) mess. I trust that
       bit of information will put this issue to rest for you at this point. The
       remainder of the issues you have addressed in this most recent letter have
       already been responded to in detail on several occasions. We do not have to
       try this case today, and thankfully, you are not the trier of fact. You can
       avail yourself of the discovery process going forward, to determine
       exactly how we know what we know. We're not going to allow you to
       bait and bully us into providing an even greater level of detail and
       evidence than we have already provided thus far.

       I asked Mr. Jeffries and his colleagues to please consider consulting with an
       independent, sophisticated employee benefits expert, and to conduct a
       thorough review of even just the records you all have allowed us to see at this
       point. I implore you to consider doing the same. Even better, a thorough
       review of all the records you have access to, but have not yet provided to us,
       seems that it would be in order before blustering about Rule 11 sanctions.
       Simply asking your client, or attorneys in your office who used to work for
       your client, is a poor substitute for the effort you should expend in this regard.

(Filing No. 375-6). Rather than just provide the names of the "one or more witnesses" or the

documents supporting these false allegations, CVA's counsel made it clear that CVA would

not cooperate and Defendants were going to have to engage in lengthy and expensive

discovery in order to ferret out the basis for CVA's claims.

Motion to Dismiss Order

       Consistent with The Benefit Group's position, on March 29, 2018, Magistrate Judge

Zwart entered an order recommending that The Benefit Group's motion to dismiss CVA's

RICO claim be dismissed and that Mr. Humpal be dismissed as a party. (Filing No. 59).

CVA did not object to the recommendation. On May 1, 2018, this Court adopted the




                                              11
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 12 of 40 - Page ID # 21749




Magistrate's Recommendation in its entirety and dismissed the RICO claim and Mr. Humpal

as a party. (Filing No. 59).

       On May 7, 2018, CVA filed its Third Amended Complaint which contained many of

the same false allegations which The Benefit Group addressed in its correspondence to

CVA's counsel. (Filing No. 60).

The Kenedy Affidavit

       While CVA was suing the Defendants, it was also meeting in private with The Benefit

Group's regulator, the Nebraska Department of Insurance. On April 3, 2018, CVA's expert,

Mr. Kenedy, signed an affidavit which CVA submitted to the Nebraska Department of

Insurance. The affidavit attached a six page report identifying the information The Benefit

Group voluntarily provided to CVA in the audits conducted after the TRO hearing. (Filing

No. 142-13). Mr. Kenedy stated:

    "TBG provided canceled checks and monthly invoices for premiums paid by Central
     Valley in 2014, 2015, and 2016. Lutz confirmed with Central Valley that the
     amounts shown as paid by TBG matched the amounts remitted per Central
     Valley's records to ensure TBG's detail of premiums was complete and
     accurate." (Filing No. 142-13 at ECF p.3) (emphasis added).

    "TBG also provided detail of amounts funded by Central Valley for claims. We
     understand that funding requests were provided to Central Valley on a weekly
     basis. Based on the funding requests, Central Valley would provide funds to TBG to
     fund claims. Lutz confirmed with Central Valley, that the amounts received per
     TBG matched Central Valley's records. No material variances were noted."
     (Filing No. 142-13 at ECF p.4) (emphasis added).

    "Lutz obtained Claims Detail History Reports from TBG for claims paid in 2014,
     2015, and 2016. This detail includes each claimant, date of service, date of claim
     received, date paid, service provider, description of service, amount paid, check
     number, and claim number. Immaterial variances were noted between the cash
     remitted above and the claims paid detail noted below (however, total variance of
     $39,462)." (Filing No. 142-13 at ECF p.4) (emphasis added).

                                            12
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 13 of 40 - Page ID # 21750




As of April 3, 2018, CVA knew The Benefit Group had not stolen from the Plan, that CVA

approved all payments of claims and fees, and that there were no material variances.

Apparently dissatisfied with Mr. Kenedy's findings, CVA hired a different expert.

CVA Refuses to Streamline its Complaint

       CVA's 50 page, 165 paragraph Third Amended Complaint lumped all of the

Defendants together by alleging generically that "Defendants" did X or Y. As a result, the

Defendants served lengthy and detailed discovery on CVA in an attempt to separate out

what allegations applied to what Defendant. During the initial conference with the Court,

CVA objected to Defendants' discovery as too broad. Judge Zwart was not persuaded by

CVA's argument considering the broad nature of CVA's allegations. Judge Zwart indicated

that if CVA was going to make broad allegations it should expect to receive broad discovery,

and encouraged CVA to identify which allegations applied to which Defendants. Magistrate

Judge Zwart entered an order stating: "To promote the goals outlined in Rule 1 of the

Federal Rules of Civil Procedure, the parties shall promptly confer in good faith to

streamline both the allegations within the complaint and the corresponding discovery

requests, thereby avoiding global allegations which, in turn, prompt global discovery served

on or received from each defendant." Filing No. 77. CVA chose to stand by its generic

allegations in its Third Amended Complaint which required Defendants to engage in lengthy

discovery to determine what allegations applied to what Defendants, needlessly increasing

the costs of discovery.




                                             13
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 14 of 40 - Page ID # 21751




The BKD Audit

       The second accounting firm CVA hired to audit the Plan, BKD, also did not find

support for CVA's allegations. In connection with the BKD audit, in September and

October of 2018, CVA's senior executives sent letters to BKD stating:

       We have reviewed the reports of all transactions processed by third-party
       servicers, and, based on our review, we believe the transactions shown in
       the reports are valid and in accordance with our instructions to the
       third-party processor.

       ***
       We have no knowledge of any known or suspected:…(b) Fraudulent financial
       reporting or misappropriation of assets involving others that could have a
       material effect on the financial statements.

       ***
       We have no knowledge of any allegations of fraud or suspected fraud affecting
       the Plan received in communications from participants, former participants,
       regulators, third-party services or others.

(Filing No. 264-34)(Filing No. 264-35)(emphasis added). Thus, a year after filing this lawsuit,

CVA represented to its auditors that all of the transactions processed by The Benefit Group

were valid and in accordance with CVA's instructions, and that there was no fraud, while

representing to this Court that The Benefit Group was engaging in fraudulent and

unauthorized activity. This is bad faith.

CVA Certifies Under Oath that the Plan Suffered No Harm from Fraud and there

were No Prohibited Transactions

       After conducting two audits, one by Mr. Kenedy of Lutz and one by BKD, in

October and November of 2018 CVA signed under penalty of perjury Form 5500s which it

submitted to the U.S. Department of Labor. In Schedule H of the Form 5500 for each year

at issue, CVA admitted in (f) that the Plan did not suffer a loss "that was caused by fraud or

                                              14
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 15 of 40 - Page ID # 21752




dishonesty." CVA also admitted under penalty of perjury in (d) that there were no

nonexempt transactions with any party-in-interest, i.e., there were no prohibited transactions.

(Filing Nos. 264-36; 264-37; 264-38; 264-39).




Id.

       Compare CVA's sworn statements to the Department of Labor that the Plan suffered

no loss as a result of fraud or dishonesty and that there were no prohibited transactions to

what it alleged against The Benefit Group in its Third Amended Complaint:

       Claim 6: Breach of Fiduciary Duty Under §502(a)(3) by TBG for
       Engaging in a Prohibited Transaction

       149. TBG further breached its responsibility, obligations, and duties as a
       fiduciary by engaging in transactions prohibited by 29 U.S.C. §1106, including:
       (a) providing services to the Plan for which it knowingly and fraudulently
       received excessive and unreasonable compensation; and (b) dealing with
       the assets of the Plan for its own interest and account. None of the
       exemptions set forth in 29 U.S.C. §1108 [the prohibited transaction
       exemptions] are applicable to these transactions.

Filing No. 60. CVA's sworn statements to the Department of Labor are irreconcilable with

its allegations against The Benefit Group in this case. Given CVA's sworn admissions in the

Form 5500s a year after filing this lawsuit, and after conducting two audits, CVA's continued

litigation against The Benefit Group was in bad faith.



                                                15
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 16 of 40 - Page ID # 21753




CVA's Interrogatory Answers Impose Unnecessary Costs on the Benefit Group

       Because CVA's counsel would not provide information regarding the factual basis of

its claims outside of formal discovery, The Benefit Group served formal discovery on CVA.

Approximately 10 months after CVA filed its lawsuit, on August 28, 2018, The Benefit

Group received CVA's answers to The Benefit Group's interrogatories. CVA had to have

known that its interrogatory answers were not true. For example, in answering Interrogatory

No. 3, CVA stated "TBG violated the 2016 Administrative Services Agreement by taking

'PPO Fees' when TBG knew that there were no PPO agreements in place during 2016,

which occurred throughout 2016 and about which breach all employees of TBG and AMPS

involved in processing claims would have known at the time." (Filing No. 375-8 at ECF p.

4)(emphasis added). In answer to Interrogatory No. 4, CVA stated: "Plaintiff is also aware

that in 2016, TBG was taking a 'P.P.O. Fee; each month when it is clear that there were

no PPO agreements in place." (Filing No. 375-8 at ECF p. 6)(emphasis added). But as

CVA knew, the Plan did have a physician's only PPO agreement in place in 2016 called

PHCS/Multiplan. (Filing No. 266-2, Esser Dep. 133:7-136:18). Tim Esser, CVA's Senior

Vice President of Human Resources, signed the client joinder agreement to obtain access to

the Multiplan PPO network effective January 1, 2016. (Filing No. 375-7 at ECF p. 25)(Filing

No. 266-2, Esser Dep. 131:6-132:6).

       Q. Okay. But you don't dispute that CVA had a PPO agreement for
       physicians only in 2016; correct?
       A. Correct.

(Filing No. 266-2, Esser Dep. 132:3-6). It was clear CVA had a PPO in place in 2016. For

CVA to claim the opposite was bad faith.


                                            16
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 17 of 40 - Page ID # 21754




       CVA's interrogatory answers that there was no PPO in place in 2016 caused The

Benefit Group to expend unnecessary resources in disproving CVA's false claim. The

Benefit Group attempted in good faith to avoid having to litigate this issue. For example, on

November 13, 2018, The Benefit Group's counsel requested that CVA abandon this claim

so the parties could narrow the issues in dispute:

       Counsel:

       Attached as a supplemental production is the Multiplan Client Services
       Agreement I mentioned during yesterday's call (TBG14092-14114). The Form
       Joinder Agreement signed by CVA was previously produced in discovery. A
       copy is attached. See TBG6381.

       Rene and Michaelle, Please advise if CVA is still claiming that in 2016 "it is
       clear that there were no PPO agreements in place" as CVA answered under
       oath in response to The Benefit Group's Interrogatory No. 4. Like CVA's $3
       per prescription allegation (which I understand CVA has now abandoned) I'd
       like to further narrow the issues where possible.

(Filing No. 375-7). CVA did not withdraw its false interrogatory answers, which required

The Benefit Group to incur unnecessary fees in discovery and in litigating this issue.

       In its answer to Interrogatory No. 6, CVA stated "Plaintiff has been able to identify

the following vendors that were never disclosed to the Plan, nor were they authorized to

charge the Plan separately for their services, as their fees were to be 'at AMPS expense':

ePlan LLC, American Health Holdings, Inc., Premier Healthcare Exchange, Inc., and In

Ventive Medical Management." (Filing No. 375-8). Fees for these vendors were listed in the

weekly funding requests which CVA approved. (Filing No. 271). Peggy Hopwood signed a

letter in June 2014, shortly before CVA merged with UFC, acknowledging that Premier

Healthcare Exchange ("PHX") and American Health Holdings ("AHH") would be providing

services to the Plan. (Filing No. 264-5) (Filing No. 266-3, Hopwood Dep. 55:6-58:13).

                                              17
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 18 of 40 - Page ID # 21755




CVA's broker, GMS, provided reports to CVA regarding services PHX was performing for

the Plan. (Filing No. 266-6, Dickinson Dep. 285:3-9). During the 2015 Mid-Year Review,

GMS provided CVA a "PHX Summary Report" identifying a performance overview of the

savings, and net savings after PHX's fee, that Premier Healthcare Exchange had provided

for the CVA Plan. (Filing No. 264-19). CVA's 30(b)(6) corporate representative admitted

that CVA approved payments to these entities. (Filing No. 266-8, Smithpeter Dep. 291:6-

295:16).

       Q. Do you agree that if TBG listed a payment and a weekly funding request
       identifying payments that were to be made to American Health Holding,
       Premier Healthcare Exchange or ePlan and CVA authorized payments of
       those amounts, that, in fact, CVA authorized those payments?
       MS. BAUMERT: Form, foundation, legal conclusion.
       A. Yes.

(Filing No. 266-8, Smithpeter Dep. 295:8-16). Given this clear evidence, all of which CVA

was aware of, it is simply outrageous for CVA to state, under oath, that these vendors were

never disclosed to CVA, and to have its expert claim that CVA suffered more than $277,000

in damages relating to supposedly unauthorized payments to these vendors when CVA

expressly authorized the payments. (Filing No. 228 at ECF p. 3)(Filing No. 230 at ECF p. 3).

       In the face of this clear evidence refuting these claims, CVA plowed forward. CVA

never amended its interrogatory answers to remove these false statements. CVA's refusal to

acknowledge what the documents, and testimony from its senior executives, prove CVA

knew, imposed unnecessary costs on The Benefit Group in having to litigate issues that

should never have been in dispute.




                                            18
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 19 of 40 - Page ID # 21756




CVA is Admonished by the Court

       Magistrate Judge Zwart had a front row seat to CVA's litigation tactics. More than a

year into the litigation, at the conclusion of a November 16, 2018 hearing, Judge Zwart

expressed that the Court was "frustrated" with CVA's antics and constantly changing

allegations by stating that it seemed to the Court that CVA was just "throwing something

against the wall to see if it's going to stick…." (Filing No. 124 at 1:58:30). Unfortunately,

Judge Zwart was correct, and The Benefit Group suffered the consequences by having to

constantly respond to CVA's ever changing litany of made up allegations incurring

significant attorney fees in the process.

The Rachel Harris Report

       On January 29, 2019, CVA provided an expert report of its new damages expert,

Rachel Harris. Harris opined that CVA "overpaid" a total of $1,788,209 in AMPS fees in

2015 and 2016. (Filing No. 226, Harris Dep. 22:13-17). However, the evidence established

that the total amount of fees CVA actually paid to AMPS during this timeframe was only

approximately $1.3 million. Given that CVA only paid about $1.3 million in AMPS fees,

Harris admitted in her deposition that her ultimate conclusion that CVA overpaid $1.8 million

in AMPS fees was mathematically impossible. (Filing No. 226, Harris Dep. 61:5-8).

       One of the many flaws in Harris' analysis is that she assumed AMPS generated fees

on every claim processed by The Benefit Group. Of the tens of thousands of claims The

Benefit Group processed for CVA, AMPS only charged fees on a small subset of 2015

claims (about 268 claims) which met the Medical Bill Review (MBR) criteria. (Filing No. 262-

1 at ECF p.2). In 2016, AMPS only charged fees relating to Hospital and Facility charges—a


                                             19
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 20 of 40 - Page ID # 21757




limited subset of approximately 2,000 claims—not on every claim The Benefit Group

processed. (Filing No. 262-2 at ECF p. 2).

       Harris testified that in preparing her report she spoke with no one other than CVA's

lawyers. (Filing No. 226, Harris Dep. 8:15-22). Harris was instructed by CVA's lawyers to

calculate fees on every claim with no exclusions. (Filing No. 226, Harris Dep. 225:12-15). This

is unbelievable considering CVA knew, or should have known, that AMPS did not charge a

fee on every claim processed by The Benefit Group. For example, in its operative complaint,

CVA pled that under the 2016 RBR Agreement, AMPS only generated fees on "gross

hospital claims." (Filing No. 60, ¶ 96) (emphasis in original). CVA also alleged: "In addition,

the RBR Program Services Agreement provides that TBG, as the Third Party Administrator

('TPA') will 'process all Hospital Claims, all Hospital Claim Appeals, and will be

responsible for making benefit determinations on first Appeals and sending out required

notices regarding such determinations in accordance with the Plan Document.'" (Filing No.

60, ¶ 37) (emphasis added).

       Harris' report was so obviously flawed that Defendants requested that CVA withdraw

it. CVA refused. That forced The Benefit Group to spend thousands of dollars preparing a

Daubert motion, brief, and evidence, to have Harris's opinions excluded. CVA opposed the

Daubert motion by stating: "TBG has knowingly filed a motion to exclude a report on which

Plaintiff does not intend to rely." (Filing No. 298). Taking yet another nonsensical position,

after refusing to withdraw Harris's report, CVA admitted it was not going to rely on Harris'

report, but that The Benefit Group's motion to exclude Harris' opinions should be denied

anyway. Ultimately, CVA abandoned Harris' flawed opinions by not listing her as a witness


                                              20
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 21 of 40 - Page ID # 21758




on its witness list. (Filing No. 344). It is through this type of vexatious litigation tactic that

CVA imposed unnecessary costs on The Benefit Group.

CVA Refuses to Stipulate to a Document Only it Signed

       The Benefit Group has acknowledged it made a mistake early in discovery in

preparing an exhibit for a request for admission by attaching signature pages to a draft plan

document believing the signature page went with the document. When The Benefit Group

learned of its mistake, counsel sent an e-mail to all counsel explaining what happened and

requesting that CVA stipulate what the correct document signed by CVA was "so we're all in

agreement as to what the 2015 Plan Document is." (Filing No. 365-4). CVA refused to

stipulate, claiming it needed to take additional depositions. "Tim, until we are able to

confirm through witnesses the details of what you recount below, we are unable to stipulate

as you propose below." (Filing No. 365-4) CVA did not need to take additional depositions

to determine what document only CVA signed.

       After The Benefit Group acknowledged that Deposition Exhibit 10 was not the 2015

Plan Document signed by CVA, in depositions CVA continued to unfairly represent to a

witness that Exhibit 10 was what The Benefit Group claimed was the 2015 Plan Document,

knowing that was not true. (Filing No. 266-18, Inman Dep. 261-4-263:12). CVA's

unreasonable position needlessly expanded discovery and imposed unnecessary costs on The

Benefit Group.

CVA Refuses to Produce Evidence Regarding its Claimed Damages

       In its supplemental interrogatory answers, CVA identified "$138,610.13 in fees to

Kutak Rock" as a substantive element of damages. (Filing No. 354-7 at ECF p. 3). However,


                                               21
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 22 of 40 - Page ID # 21759




CVA only produced a heavily redacted version of the Kutak Rock invoices which made it

impossible to determine exactly what work Kutak Rock had done. After a meet and confer

failed, The Benefit Group was forced to file a motion to compel production of the

unredacted invoices. (Filing No. 178). The Court granted The Benefit Group's motion

(Filing No. 256).

       The unredacted invoices are further evidence of CVA's bad faith. They revealed that

by no later than September 5, 2017, more than a month before this lawsuit was filed, CVA

had hired Kutak Rock to represent CVA in the state court lawsuit. (Filing No. 375-10).

According to Kutak Rock's billing records, on October 5, 2017, Kutak Rock had drafted a

letter to TBG's counsel, which was never sent, regarding Kutak's entry of appearance in the

state court case. (Filing No. 375-10 at ECF p. 7). On October 12, 2017 Kutak Rock had a

"Telephone conference with Ms. Baumert concerning timing of filing and appearance."

(Filing No. 375-10 at ECF p. 8) (emphasis added). This conversation occurred the day after

this lawsuit was filed and five days before the October 17, 2017, TRO hearing. The day

before the TRO hearing another entry states: "Correspondence with Ms. Baumert regarding

timing of appearance and contacts with the Perlowski firm." (Filing No. 375-10 at ECF p.

8) (emphasis added).

       Despite having substitute counsel lined up a month before filing its lawsuit, it appears

CVA's counsel manipulated the timing of Kutak Rock's appearance in the state court lawsuit,

and went forward with a Motion for TRO claiming CVA would suffer irreparable harm if

Defendants were not enjoined from defending CVA in the state court lawsuit. This issue




                                              22
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 23 of 40 - Page ID # 21760




could have been avoided with a phone call or Kutak Rock simply entering an appearance in

the state court lawsuit. There was no reason to file a motion for a TRO.

CVA Grinds Out Depositions

         Depending on how one counts the joint 30(b)(6)/individual depositions1, CVA took

a minimum of 13 depositions in this case. CVA deposed six current and former employees

of The Benefit Group. CVA then took a 30(b)(6) deposition of The Benefit Group which

required The Benefit Group to re-produce four of the witnesses whom CVA had already

deposed. Of the 13 depositions CVA took in this case, at least ten of them were taken after

January 2019. (Filing Nos. 192-195; 197; 198, 215, 220, 266-7, 266-18, etc.). With few

exceptions, CVA used the full seven hours of testimony time for each deposition making for

incredibly long days. For example, CVA's combined deposition of John Powers/30(b)(6) of

AMPS/CDS began at 9:09 a.m. and ended at 8:16 p.m.—over 11 hours. (Filing No. 313-1).

But CVA wasn't done. CVA demanded to continue Power's deposition. The second day of

his deposition started at 11:12 a.m. and ended at 5:52 p.m.—almost another seven hours.

CVA concluded the day by deposing AMPS's other corporate representative, Stewart Karge,

from 6:00 p.m. to 8:19 p.m., for a total of over 20 hours of depositions over two days. Both

the number and length of CVA's depositions imposed unnecessary fees and costs on The

Benefit Group.




1 Some of the deponents were produced for a single deposition covering testimony in both their individual capacity and
as 30(b)(6) corporate representatives. For example, Powers, Langdon, and Susan Leonard were produced for depositions
in their individual capacities and as 30(b)(6) witnesses. In addition, after deposing Humpal, Maschka, Inman, and Brown
in their individual capacities, The Benefit Group subsequently produced those same witnesses for a second time as its
30(b)(6) representatives in separate depositions.


                                                         23
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 24 of 40 - Page ID # 21761




CVA Accuses The Benefit Group of Creating a False Plan Document

       Unable to gain traction on any of its claims, at the eleventh hour CVA made up, out

of whole cloth, an entirely new allegation to try to manufacture a conspiracy. Without any

evidentiary support, in its brief in support of its motion for partial summary judgment CVA

accused The Benefit Group's former general counsel of submitting a "false plan document"

to First Health in an attempt to trick the PPO into granting CVA access to the PPO

network. This was supposedly the linchpin of a multi-year conspiracy. The evidence proved

that the plan document The Benefit Group submitted to First Health contained the same

claims auditing language as the plan document CVA signed. This Court found: "The

evidence does not show that Benefit Group presented a false plan document to gain access

to the First Health network." (Filing No. 372 at ECF p. 23). This was yet another in a long

line of vexatious attempts by CVA to throw mud against the wall to see if it would stick.

CVA Names Opposing Trial Counsel as a Witness

       CVA's unreasonable litigation tactics extended to its very last filings in this case. For

no good reason, CVA listed The Benefit Group's trial counsel as a witness in an apparent

back door attempt to have him disqualified, or at a minimum to harass him and needlessly

impose costs on The Benefit Group. The Eighth Circuit has harshly criticized the tactic of

calling opposing trial counsel as a witness as a "harassing practice… that does nothing for

the administration of justice but rather prolongs and increases the costs of litigation,

demeans the profession, and constitutes an abuse of the discovery process." Shelton v. Am.

Motors Corp., 805 F.2d 1323, 1330 (8th Cir. 1986).




                                              24
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 25 of 40 - Page ID # 21762




       In an unauthorized sur-reply brief, CVA claimed that The Benefit Group's trial

counsel was a necessary witness because "The actual issue before the Court is which of the

2015 Plan Documents TBG was operating under." (Filing No. 370 at ECF p. 1) (emphasis in

original). Trial counsel had already certified that he had no personal knowledge of what plan

document The Benefit Group operated under. "I have no personal knowledge of what plan

document CVA signed or The Benefit Group used in its operations." (Filing No. 365-1 at

ECF p. 2). Once again, CVA's unreasonable litigation tactics forced The Benefit Group to

incur unnecessary fees in responding to CVA's harassing litigation tactics.

                                       ARGUMENT

I.     THE COURT SHOULD ORDER CVA AND ITS ATTORNEYS TO PAY
       THE BENEFIT GROUP'S ATTORNEY FEES AND COSTS.

       A.     Under the factors set forth by the Eighth Circuit, The Benefit Group is
              entitled to its attorney fees.

       ERISA authorizes a Court to award a prevailing defendant reasonable attorney fees in

defending an ERISA lawsuit. "In any action under this subchapter . . . by a participant,

beneficiary, or fiduciary, the court in its discretion may allow a reasonable attorney fee and

costs of action to either party." 29 U.S.C. § 1132(g)(1) (emphasis added). This Court also has

inherent authority to award The Benefit Group its fees.

       Federal courts have the inherent power to assess attorney fees in narrowly
       defined circumstances, despite the so-called 'American rule,' which prohibits
       fee shifting in most cases. Chambers v. NASCO, Inc., 501 U.S. 32, 45, 115 L.
       Ed. 2d 27, 111 S. Ct. 2123 (1991) (Chambers). Courts have established limited
       exceptions to the American rule, however, such as "when the losing party has
       acted in bad faith, vexatiously, wantonly, or for oppressive reasons." Id. at 45-
       46 (quoting other cases).




                                              25
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 26 of 40 - Page ID # 21763




Lamb Eng'g & Constr. Co. v. Neb. Pub. Power Dist., 103 F.3d 1422, 1434-35 (8th Cir.

1997). In addition, 28 U.S.C. § 1927 provides that an attorney "who so multiplies the

proceedings in any case unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys' fees reasonably incurred because of

such conduct." Where an attorney "conducted the litigation in a manner that escalated costs

unnecessarily and vexatiously" the Court may award attorney fees. Lupo v. R. Rowland &

Co., 857 F.2d 482, 486 (8th Cir. 1988) (quoting Bastien v. R. Rowland & Co., 116 F.R.D. 619

(E.D. Mo., 1987)).

        "When considering whether to award such fees, the Eighth Circuit has set forth

general guidelines for district courts to follow, including the five factors set forth in

Westerhaus." Sheehan v. Guardian Life Ins. Co., 372 F.3d 962, 968 (8th Cir. 2004)(citing

Martin, 299 F.3d at 972)); Lawrence v. Westerhaus, 749 F.2d 494, 494 (8th Cir. 1984)). The

five Westerhaus factors are:

        (1) the degree of culpability or bad faith of the opposing party;
        (2) the ability of the opposing party to pay attorney fees;
        (3) whether an award of attorney fees against the opposing party might have
            a future deterrent effect under similar circumstances;
        (4) whether the parties requesting attorney fees sought to benefit all
            participants and beneficiaries of an ERISA plan or to resolve a significant
            legal question regarding ERISA itself; and
        (5) the relative merits of the parties' positions.

Westerhaus, 749 F.2d at 495-96. These factors are guidelines and are "by no means exclusive

or to be mechanically applied." Martin v. Ark. Blue Cross & Blue Shield, 299 F.3d 966, 972

(8th Cir. 2002). Each of these factors weighs in favor of awarding fees to the Benefit Group

in this case.



                                              26
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 27 of 40 - Page ID # 21764




              1.      CVA was culpable and acted in bad faith.

       This was a lawsuit that should never have been filed. The fundamental premise of

CVA's lawsuit was The Benefit Group and Mr. Humpal were fiduciaries of the Plan. CVA

knew that The Benefit Group and Mr. Humpal were not fiduciaries. CVA was the plan

sponsor and named fiduciary of the Plan. CVA knew that CVA alone decided which plan

design to adopt. This was made patently obvious during the depositions of Peggy Hopwood,

Tim Esser and Carl Dickinson, all of whom agreed that Mr. Dickinson made all decisions

regarding the Plan design and that the "buck stopped" with Mr. Dickinson.

       CVA knew it signed the MBR Addendum and RBR Agreement authorizing

AMPS/CDS to review claims for excessive charges. CVA knew that hospitals might push

back by balance billing employees. CVA knew that CVA approved every penny spent by the

Plan before it was spent. All of this knowledge was in CVA's control without having to

perform any discovery. Moreover, CVA acknowledged that not a single claim was processed

contrary to the terms of the Plan. At the end of the day, CVA simply had buyer's remorse

regarding the Plans it adopted, and tried to use its superior financial resources to squeeze its

service providers by making outlandish allegations that they were engaged in an interstate

criminal conspiracy to defraud the Plan.

       Despite knowing the truth, in an attempt to saddle The Benefit Group as a "de facto

fiduciary" so it could seek damages and attorney fees under ERISA, CVA made up an

alternative universe where The Benefit Group made all of the decisions for the Plan. For

example, in its operative complaint CVA falsely alleged:

       34.  On claims incurred from January 1, 2014 through December 31, 2017,
       TBG determined what health care providers would be paid by the Plan, and

                                              27
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 28 of 40 - Page ID # 21765




       what vendors would be paid, and in what amount. TBG never requested any
       direction from CVA or the Plan as to amounts to pay health care
       providers or vendors on any participant, spouse or beneficiary claim.
       TBG never disclosed individual claim or vendor invoice information to CVA
       or the Plan in any fashion that would have permitted CVA to exercise
       discretion concerning payment or be put on notice of an impropriety with
       regard to the claim administration process.

(Filing No. 60 at ECF p. 7)(emphasis added). This was patently false.

       Contrast CVA's allegation with the evidence of CVA's own e-mails and testimony.

The Benefit Group sent e-mails to CVA advising it of the AMPS MBR recommendations.

Weekly funding requests itemized every payment that the Plan would make on a claim by

claim basis. The evidence established that CVA approved every payment made by the Plan on

every claim. It was only after CVA approved the claims that The Benefit Group made the

payments. Based on the clear evidence, this Court found:

       Benefit Group did not have authority to direct payment of Plan money except
       as expressly approved by Central Valley and, according to Central Valley’s
       own representative, Benefit Group never made a payment or used Plan funds
       without Central Valley authorization. See Dickinson Dep. 80:20-25, 275:7-15,
       ECF No. 266-6. The evidence demonstrates that Benefit Group performed
       purely administrative functions, and only at the direction of Central Valley. See
       29 C.F.R. § 2509.75-8 D-2. Accordingly, Benefit Group was not a fiduciary.

(Filing No. 372 at ECF p. 19). Because CVA knew that The Benefit Group submitted to

CVA every claim for approval, it was bad faith for CVA to allege that "TBG never requested

any direction from CVA or the Plan as to amounts to pay health care providers or vendors

on any participant, spouse or beneficiary claim" in an attempt to transform The Benefit

Group into a fiduciary.

       CVA can't say it wasn't warned. Early in the case, The Benefit Group sent at least

four Rule 11 letters explaining to CVA that its claims were false and frivolous and providing


                                              28
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 29 of 40 - Page ID # 21766




documents refuting CVA's allegations. CVA responded with scorn stating that The Benefit

Group's counsel had only a "rudimentary understanding of ERISA" and that counsel

shouldn't listen to his client. The Benefit Group cooperated with CVA providing tens of

thousands of pages of documents and electronic files to the two separate accounting firms

CVA retained to audit the plan. Despite this litigation, The Benefit Group voluntarily sat

down with BKD to explain how things were accounted for. In contrast, when The Benefit

Group pressed CVA for details on specific allegations CVA made, CVA essentially told The

Benefit Group to pound sand, and that The Benefit Group would have to use the tools of

formal discovery to get information out of CVA.

        From the outset of this case, CVA threw one frivolous allegation after another

against the wall to see what might stick. None did. Below is a partial listing of CVA's

allegations that unnecessarily multiplied the proceedings and needlessly imposed costs on

The Benefit Group.

     CVA claimed TBG and Mr. Humpal were engaged in an interstate criminal
      conspiracy to defraud the Plan2 when two separate audits conducted by CVA's
      experts concluded that nothing was stolen.

       CVA claimed TBG was skimming interest3 when early on The Benefit Group
        provided evidence that the accounts in question were not interest bearing.

     CVA claimed TBG took a $3 per prescription kickback4 when there was zero
      evidence to support this claim which CVA ultimately abandoned.

     CVA claimed Defendants created an unauthorized multiple employer welfare
      arrangement ("MEWA") which caused CVA to self-report to a regulator. No
      regulatory action was taken because CVA was wrong that The Benefit Group created
      a MEWA, and that issue simply died.

2 Filing No. 1 at ECF p. 35 (alleging RICO violations).
3 Filing No. 60 at ECF p. 9 ¶ 41
4 Filing No. 60 at ECF p. 1 ¶66k


                                                      29
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 30 of 40 - Page ID # 21767




     CVA claimed it overpaid $1.8 million in AMPS fees5 even though CVA paid far less
      than that amount in total and CVA's expert admitted her opinion was impossible.

     CVA claimed TBG must have stolen $85,000 in payments to St. Francis Hospital
      which were allegedly never received when The Benefit Group presented copies of
      checks cashed by St. Francis which refuted this claim.

     CVA claimed TBG made $277,000 in supposedly "unauthorized" payments to
      American Health Holding, ePlan, and Premier Healthcare Exchange, even though
      payments to all of those vendors were included in the weekly funding requests which
      CVA agreed it approved.

     CVA signed interrogatory answers claiming that "TBG violated the 2016
      administrative services agreement by taking PPO fees when TBG knew that there
      were no PPO agreements in place during 2016..." When it answered this interrogatory
      under oath, CVA knew that in 2016 it did have a physician's only PPO network called
      PHCS Multi-Plan in place. (Filing No. 266-2, Esser Dep. 133:7-136:18).

     CVA claimed TBG received unauthorized payments from the pharmacy benefits
      manager, stop-loss carrier, and other vendors even though the ASAs signed by CVA
      expressly authorized receipt of compensation from these vendors.

     In summary judgment briefing CVA claimed that the 12.5% RBR fee was an
      undisclosed kickback even though in every version of complaint CVA filed in this
      case it alleged "Under the terms of the RBR Agreement, AMPS was to be paid, at
      most, 10 percent of all gross hospital claims submitted to the Plan (whether or not the
      Plan's terms allowed such claims), and TBG was paid 2.5 percent of all gross hospital
      claims (in addition to its administration fees)" (Filing No. 60 at ECF p. 31, ¶ 96)
      (Filing No. 1, at ECF p. 21, ¶ 88) (Filing No. 34 at ECF p. 25, ¶ 95) (Filing No. 35 at
      ECF p. 26, ¶ 95), and e-mail communications confirm that before entering into the
      RBR Agreement, CVA's Risk Manager asked about the RBR fee and was told it was
      12.5%.

     CVA claimed it relied on The Benefit Group with respect to which stop-loss contract
      to purchase while this Court found "It would be impossible for Central Valley to
      have relied on advice from Benefit Group as a 'trusted advisor' regarding procuring
      stop-loss when it admits it did not even know Benefit Group was involved in
      procuring stop-loss until discovery in this case." (Filing No. 372 at ECF p. 29-30).

This list could go on and on. Because of CVA's litigation tactics in advancing arguments that

CVA knew or should have known were untrue, The Benefit Group was stuck in an endless
5 Filing No. 226 (Harris Dep. 61:5-8)(admitting her opinion regarding overpayments is mathematically
impossible).
                                                30
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 31 of 40 - Page ID # 21768




loop of CVA throwing mud against the wall only to have The Benefit Group expend

significant resources to knock CVA's allegations down with facts.

       When CVA's experts, Bill Kenedy and BKD, did not support CVA's claims, CVA

abandoned them and hired a new expert who came up with an impossible conclusion—that

CVA overpaid AMPS more than CVA actually paid AMPS. When Harris's opinions were

shown to be impossible, CVA refused to withdraw her opinions requiring more unnecessary

motion practice—a Daubert motion. CVA then opposed the Daubert motion stating that it

wasn't relying on Harris's report resulting in more wasted fees.

       "[K]nowing and unreasonable conduct" constitutes "bad faith" for purposes of

justifying award of attorneys' fees. Yonker Constr. Co. v. Western Contracting Corp., 935 F.2d

936, 942 (8th Cir. 1991). "[T]he requisite bad faith may be inferred from the absolute lack of

merit in the litigant's actions." Moore's Federal Practice § 54.171[2][c][iii] (3d ed. 1997).

There is no justification for CVA advancing claims without any good faith basis, especially

when CVA knew, or should have known, that what it was claiming was false. There is a line

between zealous advocacy and bad faith. CVA repeatedly cross that line.

              2.      CVA has the ability to pay the attorney fees The Benefit Group
                      incurred because of CVA's vexatious litigation tactics.

       In each of 2015, 2016 and 2017, CVA had approximately $1.2 billion in annual

revenue—$3.6 billion total. (Filing No. 266-6, Dickinson Dep. 22:14-23) (Filing No. 142-2 at

ECF p.4)(showing $1.4 billion in sales in 2018 and $1.1 billion in 2017). CVA apparently

gave its attorneys a blank check to engage in scorched-earth litigation, needlessly imposing

fees on Defendants. As of February 15, 2019, the date CVA served its Supplemental

Interrogatory answers, CVA claimed it had incurred "In excess of $1,000,000.00 in attorney’s

                                              31
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 32 of 40 - Page ID # 21769




fees in this litigation to date." (Filing No. 264-40 at ECF p. 3). This was before CVA took

over ten all-day depositions in March and April and the parties litigated the summary

judgment motions and prepared for the pre-trial conference.

        CVA spared no expense in advancing its specious claims. It used its own attorney

fees as a Sword of Damocles threatening Defendants that they would be ordered to pay

CVA's fees. A letter from CVA's counsel dated February 13, 2018 stated: "Of course, you're

free to do whatever you want. And, truly, other than wasting my client's time and money (at

least temporarily, until we inevitably recover fees from the Defendants), we would

welcome the opportunity to argue before the Court again." (Filing No. 375-5)(emphasis

added).

        One who lives by the sword, dies by the sword. Just as CVA had the ability to pay its

attorneys to engage in vexatious litigation, CVA has the ability to pay The Benefit Group's

attorney fees incurred because of CVA's vexatious litigation tactics. CVA was aware that The

Benefit Group was a small company with only approximately 20 employees. (Filing No. 267-

1). CVA was aware that The Benefit Group's insurer had denied CVA a defense in this case.

CVA used its superior financial resources to attempt to grind The Benefit Group into

submission through vexatious litigation. As a result, Mr. Humpal had to transfer $292,000

from his personal savings to The Benefit Group to pay attorney fees in an attempt to save

his company from CVA's false allegations and ridiculous $6 million demand. (Filing No.

375-15). CVA caused this mess. While The Benefit Group will never be made whole, CVA

has the means to clean up part of the mess it caused by paying The Benefit Group's attorney

fees.


                                             32
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 33 of 40 - Page ID # 21770




               3.     An award of attorney fees will deter future plaintiffs from
                      bringing and prosecuting actions in bad faith.

       Ordering CVA to pay The Benefit Group's attorney fees will send a clear message to

future plaintiffs that there is a cost to prosecuting frivolous claims, and prosecuting claims in

an unreasonable manner. CVA was under the mistaken belief that the ERISA attorney fee

provision gave CVA a free swing at the Defendants with no consequences. Awarding The

Benefit Group its fees will deter future plaintiffs from engaging in the litigation tactics

exhibited by CVA in this case. Large businesses like CVA will have to think twice before

trying to bully small companies with vexatious litigation.

               4.     An award of attorney fees will benefit plan participants by
                      deterring plan fiduciaries from bringing frivolous claims and
                      wasting plan assets.

       Awarding The Benefit Group its attorney fees will benefit plan participants in the

long run. By bringing this action, and prosecuting it in a vexatious manner, CVA wasted over

$1 million in its own attorney fees. Plan participants will be benefitted if fiduciaries

understand that they cannot behave in the manner CVA behaved in this case. Perhaps the

next fiduciary will think twice before wasting plan assets by filing a specious lawsuit and

litigating it in a vexatious manner.

               5.     CVA's claims against Mr. Humpal and The Benefit Group were
                      meritless.

       All of CVA's claims against Mr. Humpal, and its RICO claims, did not even survive a

motion to dismiss. For the reasons discussed at length in this brief, and in the numerous

filings before the Court, including The Benefit Group's Motion for Summary Judgment,

CVA's claims against The Benefit Group and Mr. Humpal were meritless. The Benefit


                                               33
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 34 of 40 - Page ID # 21771




Group was not a fiduciary and it did not engage in any prohibited transactions. The Benefit

Group did not cause the Plan to do anything. CVA, as the fiduciary of the Plan, signed the

contracts, made all decisions, and approved payment of all claims and all fees charged to the

Plan. Unhappy with the business decisions CVA made, CVA attempted to transfer blame for

its decisions onto The Benefit Group. As detailed above, CVA raised one meritless

allegation after the other only to have them shot down with facts. The behavior CVA

exhibited in this lawsuit should not be tolerated.

         B.        The Benefit Group should be awarded $690,398.60.

         CVA's vexatious litigation tactics caused The Benefit Group to incur not less than

$690,398.606 in attorney fees and costs through August 30, 2019 in defending CVA's

meritless claims. A detailed summary of the work performed justifying these fees is included

in The Benefit Group's index of evidence. (Filing No. 375-2). The Court should order CVA

and its attorneys to pay The Benefit Group this amount.

         "The starting point in determining attorney fees is the lodestar, which is calculated by

multiplying the number of hours reasonably expended by the reasonable hourly rates." Fish v.

St. Cloud State Univ., 295 F.3d 849, 851 (8th Cir. 2002).

         This Court has recognized that the Johnson factors should be considered as
         they bear on calculating the lodestar. Those factors are: (1) time and labor
         required; (2) novelty and difficulty of issues; (3) skill required; (4) loss of other
         employment; (5) customary fee; (6) whether fee is fixed or contingent; (7) time
         limitations imposed by client or circumstances; (8) amount involved and
         results obtained; (9) counsel's experience, reputation, and ability; (10)
         undesirability of case; (11) nature and length of relationship with clients; and


6 This amount includes taxable court costs. The Benefit Group will file a separate bill of costs to recover its taxable court
costs. The amount awarded in the Bill of Costs should be deducted from this fee application. This amount does not
include the costs of preparing this motion.


                                                            34
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 35 of 40 - Page ID # 21772




       (12) awards in similar cases. Johnson v. Georgia Highway Express, 488 F.2d 714,
       717 (5th Cir. 1974).

Shiller v. Sarpy Cty., No. 8:03CV365, 2005 U.S. Dist. LEXIS 29383, at *2 n.1 (D. Neb.

Nov. 10, 2005) (Smith Camp, J.). These factors weigh in favor of a significant attorney fee

for The Benefit Group.

       "Citing Hensley, the Supreme Court in Farrar v. Hobby, stated that "' the most critical

factor' in determining the reasonableness of a fee award 'is the degree of success obtained.'"

506 U.S. 103, 114, 113 S. Ct. 566, 121 L. Ed. 2d 494 (1992). Stutzka v. Walters, No.

8:02CV72, 2006 U.S. Dist. LEXIS 36109, at *4-5 (D. Neb. May 30, 2006) (Smith Camp, J.).

Here, the degree of success obtained is obvious: all of CVA's claims against The Benefit

Group and Mr. Humpal were dismissed, with prejudice. The Benefit Group was 100%

successful on the merits of the case.

       This was a lengthy and complex ERISA and RICO case which was aggressively

litigated. The case involved novel and difficult issues relating to medical bill review and

reference based reimbursement programs involving thousands of claims. CVA retained one

of the nation's largest law firms to represent it. CVA's counsel represented to the Court on

more than one occasion that she was not an ERISA expert which is why her partner from

the New Orleans office who is an ERISA expert was brought in as lead counsel. This

demonstrates that a high degree of skill was necessary to litigate this case.

       This was "bet the company" high stakes litigation for The Benefit Group, a small

company when measured against CVA's $1.2 billion in annual revenue. Had CVA prevailed

in its quest for a $6 million judgment, it is likely that The Benefit Group would have had to

declare bankruptcy, and twenty people would have lost their jobs. (Filing No. 375-15).

                                               35
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 36 of 40 - Page ID # 21773




Because of the all-consuming nature of this case, counsel was prevented from working on

matters for other clients for extended periods of time while working on this case. Fraser

Stryker was compensated for its services on this case on an hourly basis. Approximately

$170,000 in fees owed to Fraser Stryker remain unpaid.

       CVA spared no expense in prosecuting this case, racking up over a million dollars in

attorney fees by February 2019, before another dozen all-day depositions were taken, and

summary judgment motions and pretrial filings were prepared. The Benefit Group's fee

application for defending this entire case is 30% less than what CVA claimed it incurred in

attorney fees as of February 2019. That CVA's own attorney fees were so high before

significant additional discovery and motion practice occurred demonstrates both how CVA

was attempting to grind the Defendants with its litigation tactics and the reasonableness of

The Benefit Group's fee application relative to CVA's fees.

       Through August 31, 2019, The Benefit Group's attorneys and associated

professionals spent more than 2,422 hours defending against CVA's claims over the almost

two years of litigation. (Filing No. 375-2). Below is a table summarizing the hours spent,

hourly rates charged, and total fees billed by Fraser Stryker professionals in defending this

lawsuit:

                 Professional                     Total Hours          Total Fees
 Timothy J. Thalken, Partner                            1421.40     $426,678.00
 Emily R. Langdon, Partner                               802.40     $207,624.50
 Brandon J. Crainer, Associate                           105.50     $ 22,856.00
 Elizabeth A. Culhane, Partner                            31.90     $ 7,718.00
 Joseph E. Jones, Partner                                 12.80     $ 4,978.00
 John J. Waters, Associate                                 1.00     $    220.00
 Randy Drummond, Paralegal-IT                             37.30     $ 5,547.50
 Penny Page, Paralegal                                     3.10     $    507.50

                                             36
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 37 of 40 - Page ID # 21774




               Professional                        Total Hours          Total Fees
 Computer Specialist                                        6.60     $    672.00
 Totals                                                  2422.00     $676,801.50


       The hourly rates charged by The Benefit Group's attorneys are reasonable. "When

determining reasonable hourly rates, district courts may rely on their own experience and

knowledge of prevailing market rates." Hanig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005). This

Court may review its own decisions to determine what is a reasonable rate. See Petrone v.

Werner Enters., No. 8:11CV401, 2018 U.S. Dist. LEXIS 21606, at *17 (D. Neb. Feb. 9,

2018) (Smith Camp, J.) ("To determine what would qualify as a reasonable rate in the

prevailing Omaha market, the court reviewed and analyzed reported decisions from this

court over the past several years involving attorney fee awards." ). "This Court has generally

approved rates of between $225-$325/hour for partners with less than 25 years of

experience and rates of $175-$200 for work done by associates." Id. at *21.

       Tim Thalken was lead trial counsel for The Benefit Group in this case. (Filing No.

375-1). He attended every deposition but one, attended all court hearings except for the

TRO hearing, was responsible for all motions and briefing, took the lead in deposing CVA's

experts, Rachel Harris and Jean Reed, and CVA's executives, Tim Esser and Peggy

Hopwood, and extensively questioned Carl Dickinson, Rick Smithpeter, and Mike Deren

during their depositions. Mr. Thalken was involved in all facets of this case from the

beginning. This case was very complex involving more than a hundred thousand pages of

documents and hundreds of deposition exhibits.

       Mr. Thalken is a partner with 18 years of experience litigating complex multi-million

dollar cases. During the course of this case, the hourly rate he charged The Benefit Group
                                             37
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 38 of 40 - Page ID # 21775




ranged from $285-$305 per hour, which is a discounted rate from his standard hourly rate.

Almost four years ago, on December 18, 2015, Judge J. Russell Derr of the District Court of

Douglas County, Nebraska, entered an order finding that "A fee of $335.00 per hour is a

reasonable fee for Mr. Thalken's services" in a complex intellectual property/tortious

interference/breach of contract/anti-trust suit which Mr. Thalken second-chaired. The

$285-$305 per hour rates in this case as lead trial counsel are reasonable.

       Emily Langdon is a partner with 11 years of experience. (Filing No. 375-14). Her

hourly rates ranged from $240 to $265 per hour. As the former in-house General Counsel of

The Benefit Group, Ms. Langdon had extensive knowledge regarding the issues involved in

this lawsuit and was instrumental in responding to CVA's discovery and in providing

strategic advice. Ms. Langdon has extensive experience with ERISA and provided key

counsel in responding to CVA's ERISA claims.

       Elizabeth Culhane is a former Eighth Circuit law clerk and a partner with 12 years of

litigation experience in complex cases. (Filing No. 375-11). She successfully represented The

Benefit Group during the TRO hearing and assisted with strategy, discovery, the Motion to

Dismiss, and other motion practice. Her hourly rate varied from $240 to $250 per hour.

       Brandon Crainer is an associate and former federal law clerk with 8 years of litigation

experience. (Filing No. 375-12). He assisted with research, motion practice, and represented

The Benefit Group during the deposition of AMPS' expert witness. His hourly rate ranged

from $210 to $220 per hour.

       Joe Jones is one of Fraser Stryker's most experienced litigators. (Filing No. 375-13).

Over his 40 year career, he has litigated complex cases across the country, including ERISA


                                               38
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 39 of 40 - Page ID # 21776




cases, and has tried over 75 jury trials. Mr. Jones provided strategic counsel during key points

in the litigation. His hourly rate ranged from $380 to $390 per hour.

       Because of the volume of electronic documents in this case, Fraser Stryker relied on

paralegals and computer specialists to process data and assist with discovery, streamlining

attorney review. (Filing No. 375-1). Hourly rates for these services ranged from $100 to $150

per hour. Fraser Stryker also incurred costs relating to computer based research through

LEXIS and PACER costs relating to the voluminous filings in this case.

                                      CONCLUSION

       A common criticism of the civil justice system is that it is too expensive and takes too

long. This case is a good example. CVA made false allegations in this lawsuit, which it knew

or should have known were false, and which needlessly imposed costs on The Benefit

Group. It took The Benefit Group almost two years and almost $700,000 in attorney fees to

clear its name. Because of the cost of defending against CVA's vexatious litigation tactics,

even by winning on the merits, The Benefit Group lost. Awarding The Benefit Group its

attorney fees would go a long way to providing some measure of justice to The Benefit

Group for what CVA and its attorneys have put it through, and would send a clear message

to future litigants that there are consequences for engaging in the types of scorched earth

litigation tactics employed by CVA here. The Benefit Group respectfully requests that the

Court award it its reasonable attorney fees incurred in defending this lawsuit.

       DATED this 13th day of September, 2019.




                                              39
8:17-cv-00379-LSC-CRZ Doc # 376 Filed: 09/13/19 Page 40 of 40 - Page ID # 21777




                                    Respectfully submitted,

                                    THE BENEFIT GROUP, INC., LINUS G.
                                    HUMPAL, Defendants,

                                    By:    /s/ Timothy J. Thalken
                                           Timothy J. Thalken, #22173
                                           Joseph E. Jones, #15970
                                           Elizabeth A. Culhane, #23632
                                           Brandon J. Crainer, #24891
                                           FRASER STRYKER PC LLO
                                           500 Energy Plaza
                                           409 South 17th Street
                                           Omaha, NE 68102
                                           (402) 341-6000
                                           (402) 341-8290 - fax
                                           tthalken@fslf.com
                                           jjones@fslf.com
                                           eculhane@fslf.com
                                           bcrainer@fslf.com
                                           ATTORNEYS FOR DEFENDANTS
2203457 v3




                                      40
